—Appeal from a judgment of the Supreme Court (Conway, J.), entered October 22, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying petitioner’s request for certain documents under the Freedom of Information Law.
*709Judgment affirmed, upon the opinion of Justice Edward S. Conway.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.